Supreme Court




      In re Estate of Glenn E. Griggs.       :                 No. 2012-19-Appeal.
                                                               (KP 11-39)


              Patricia Griggs                :

                     v.                      :                 No. 2012-20-Appeal.
                                                               (KP 11-49)
David Heal, the Limited Guardian to the Late :
              Glenn E. Griggs.



      In re Estate of Glenn E. Griggs.       :                 No. 2012-21-Appeal.
                                                               (KP 11-52)




            NOTICE: This opinion is subject to formal revision before
            publication in the Rhode Island Reporter. Readers are requested to
            notify the Opinion Analyst, Supreme Court of Rhode Island, 250
            Benefit Street, Providence, Rhode Island 02903, at Telephone 222-
            3258 of any typographical or other formal errors in order that
            corrections may be made before the opinion is published.
                                                                     Supreme Court




        In re Estate of Glenn E. Griggs.          :                 No. 2012-19-Appeal.
                                                                    (KP 11-39)


                  Patricia Griggs                 :

                        v.                        :                 No. 2012-20-Appeal.
                                                                    (KP 11-49)
 David Heal, the Limited Guardian to the Late :
               Glenn E. Griggs.



        In re Estate of Glenn E. Griggs.          :                  No. 2012-21-Appeal.
                                                                     (KP 11-52)


              Present: Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.


                                           OPINION

       Chief Justice Suttell, for the Court. In these consolidated cases, Nancy Griggs, Patricia

Griggs, and Lauren Griggs (collectively, appellants) appeal from Superior Court judgments

dismissing their appeals from a Warwick Probate Court order. The appellants argue that the trial

justice erred when he dismissed their appeals for failure to provide a sufficient record as required

by G.L. 1956 § 33-23-1. These cases came before the Supreme Court pursuant to an order

directing the parties to show cause why the issues raised in these appeals should not summarily

be decided. After considering the parties’ written and oral submissions and reviewing the record,

we conclude that cause has not been shown and that these cases may be decided without further

briefing or argument. For the reasons set forth in this opinion, we affirm the judgments of the

Superior Court.

                                               -1-
                                                I

                                 Facts and Procedural History

        These cases have followed a long and tortuous path, beginning in 2000 with an

unsuccessful bid by Lauren Griggs, inter alios, for guardianship of her father, Glenn E. Griggs, 1

then winding through an (ultimately successful) emergency petition for guardianship, filed by

Glenn Griggs’s son, Dan Griggs. See In re Estate of Griggs, 2006 WL 3720309 at *1-2 (R.I.

Super. Ct. Dec. 12, 2006). Along the way, in what appears to be an effort to exert control over

Glenn Griggs, appellants removed him from his house and refused to disclose his location. On

June 26, 2003, the Warwick Probate Court awarded temporary limited co-guardianship to Glenn

Griggs’s business partner, David Heal, and to Dan Griggs. The appellants, however, refused to

disclose Glenn Griggs’s whereabouts and moved, unsuccessfully, to vacate the decision of the

probate court. It was not until July 3, 2003, after the Probate Court judge ordered appellants to

retrieve Mr. Griggs and bring him before the court that appellants finally complied with the

court’s order.

       In 2005, the Probate Court adjudged appellants to be in contempt of its June 26, 2003

order. 2 That same year, the Probate Court appointed David Heal (guardian or appellee) as

permanent guardian for Mr. Griggs. 3 For the next five years, the litigation dragged on, surviving

Mr. Griggs, who “died out of it”4 in 2007. The appellants initiated successive (and unsuccessful)

challenges and appeals in both the Probate Court and the Superior Court.          Ultimately, on

December 13, 2010, the Probate Court entered a decision and order assessing “compensatory



1
  For further details, see Griggs v. Estate of Griggs, 845 A.2d 1006, 1007 (R.I. 2004).
2
  The plaintiff Christine Peabody was also adjudged to be in contempt. She is not a party to these
appeals.
3
  Mr. Heal is the appellee in these appeals.
4
  Charles Dickens, Bleak House 4 (Alfred A. Knopf, Inc. 1991) (1853).
                                              -2-
contempt sanctions” against appellants totaling approximately $447,000 in the aggregate.

Thereafter, each appellant filed a claim of appeal in the Warwick Probate Court. 5

       In January 2011, each of the appellants filed a certified copy of her claim and the reasons

of appeal in the Superior Court, together with a certified copy of the December 13, 2010 decision

and order. No other portion of the record was submitted, and appellants moved for an extension

of time to file the record. The guardian objected to any extension and requested that the appeals

be dismissed. A hearing was held in Superior Court on January 24, 2011, at which time the trial

justice denied the motion to extend time and dismissed the appeals for failure to timely provide

the Probate Court record. The appellants each filed a notice of appeal to this Court on February

21, 2011. On April 27, 2011, appellee moved in Superior Court for execution on the Probate

Court order awarding sanctions. The appellants objected to the motion, and on May 9, 2011 the

Superior Court granted the motion and issued the execution.

                                                II

                                      Standard of Review

       This Court employs “a de novo standard ‘[w]hen reviewing an appeal based on an alleged

error of law.’” Warwick Sewer Authority v. Carlone, 45 A.3d 493, 498 (R.I. 2012) (quoting N &

M Properties, LLC v. Town of West Warwick, 964 A.2d 1141, 1144 (R.I. 2009)). “Our review

is de novo because this Court is in the best position to decide the merits of a given question of

law.” Id. (quoting N & M Properties, LLC, 964 A.2d at 1144).



5
  Patricia’s claim of appeal was filed on December 30, 2010, Lauren’s was filed on January 3,
2011, and Nancy’s was filed on January 4, 2011. The guardian argues that Nancy’s claim was
filed beyond the twenty day jurisdictional requirement of G.L. 1956 § 33-23-1(a)(1) and that,
therefore, her appeal was never properly before the Superior Court. Nancy responds that,
notwithstanding the fact that the Warwick Probate Court was open for business on January 3,
that date was a statutorily recognized state government holiday. In light of our opinion affirming
the dismissal of all three appeals, we need not resolve this particular issue.
                                               -3-
                                                III

                                            Discussion

       On appeal, appellants argue that the trial justice erred in finding that they had not

complied with the requirements of § 33-23-1 (setting forth timing requirements for probate

appeals) and that, under § 33-23-1(c), he should have granted the extension in order to reach the

merits of their cases. Further, appellants contend that the contempt finding and sanctions must

be vacated because the Probate Court lacked subject-matter jurisdiction and because the order

that they purportedly violated lacked specificity. The appellee counters that the trial justice was

correct in dismissing the appeal because this Court’s precedent requires that a sufficient record

be submitted before the Superior Court may allow additions to the record. The appellee further

asserts that the Probate Court had inherent authority to impose sanctions and that the death of

Glenn Griggs did not deprive the court of this authority. In addition, appellee moved to dismiss

the instant appeals, arguing that appellants had failed to perfect their appeals because they did

not submit an official transcript of the January 24, 2011 Superior Court hearing to this Court.

                                                 A

                      The Motion to Dismiss the Supreme Court Appeal

       We first address the threshold issue of appellee’s motion to dismiss these appeals for

failure to provide a transcript. Article I, Rule 10(b)(1) of the Supreme Court Rules of Appellate

Procedure requires that “[w]ithin twenty (20) days after filing the notice of appeal the appellant

shall order from the reporter a transcript of such parts of the proceedings not already on file as

the appellant deems necessary for inclusion in the record.” Here, appellants indicated in their

notices of appeal that they would order a transcript, but they never did so.

       This Court has previously stated:



                                                -4-
                       “The deliberate decision to prosecute an appeal without
               providing the Court with a transcript of the proceedings in the trial
               court is risky business. Unless the appeal is limited to a challenge
               to rulings of law that appear sufficiently on the record and the
               party accepts the finding of the trial justice as correct, the appeal
               must fail.” Adams v. Christie’s, Inc., 880 A.2d 774, 778 (R.I.
               2005) (quoting 731 Airport Associates, LP v. H & M Realty
               Associates, LLC, 799 A.2d 279, 282 (R.I. 2002)).

Moreover, Article I, Rule 11(a) of the Supreme Court Rules of Appellate Procedure requires an

appellant to “take any other action necessary to enable the clerk to assemble and transmit the

record.” Rule 11(b) devolves to the clerk of the trial court the obligation to transmit the record

“[w]hen the record is complete for purposes of the appeal.” Thus, it is the responsibility of an

appellant who fails to order a transcript after indicating that he or she would do so, to inform the

Court that he or she will not order a transcript, so that the clerk may “assemble and transmit the

record.” See Sentas v. Sentas, 911 A.2d 266, 270 (R.I. 2006) (quoting Rule 11(a)); Procopio v.

PRM Concrete Corp., 711 A.2d 650, 651 (R.I. 1998) (mem.).

       While it is regrettable that appellants did not inform the court that they had decided not to

order a transcript, that failure does not prevent us from reaching the merits in this particular case.

We are satisfied that these appeals concern a question of law that appears sufficiently on the

Superior Court record. We therefore deny appellee’s motion to dismiss this appeal.

                                                  B

                          The Dismissal of the Superior Court Appeal

       Section 33-23-1(a)(2) requires that, within thirty days of the entry of the order appealed

from “the appellant shall file in the superior court a certified copy of the claim and record and the

reasons of appeal specifically stated * * *.” Here, no portion of the record other than the

December 13, 2010 decision and order was provided to the Superior Court. Instead, appellants,




                                                -5-
citing § 33-23-1(c), filed a motion to extend time to file the probate record. Section 33-23-1(c)

states:

                         “If the appellant ordered the transcript or tape recording as
                 the case may be from the probate clerk within the twenty (20) day
                 deadline of subsection (a)(1) and the transcript is unavailable for
                 filing within the thirty (30) day deadline of subsection (a)(2), the
                 superior court on appellant’s motion shall grant an extension of
                 such additional time reasonably necessary to complete the record.”

The trial justice found that § 33-23-1(c), by its plain language, applies to transcripts of

proceedings.      In argument before the trial justice, appellants sought to extend the term

“transcript” to apply to the entire record of the case. However, the definition of “transcript”

simply does not stretch so far.

          In Griggs v. Estate of Griggs, 845 A.2d 1006, 1010 (R.I. 2004) (Griggs I), we stated: “A

Superior Court justice’s authority to permit additions or corrections to the record is contingent on

the appealing party’s filing a substantial record at the outset. The transmitted record is sufficient

if it will allow the Superior Court to pass on each issue raised in the appeal.” Here, appellants

did not merely fail to produce a transcript of the Probate Court proceedings; they failed to

produce anything beyond that court’s decision and their own reasons for appeal. The appellants

claimed that, because appellee would not stipulate to a record, they would have had to submit the

entire record of these cases, amounting to thousands of pages and boxes of documents—far more

than the Warwick Probate Court clerk’s office could hope to produce before the deadline. The

trial justice noted that “[t]he deadline[s] of subsections (a)(1) and (a)(2) * * * are jurisdictional

and may not be extended by either the probate court or the superior court, except for purposes of

extending the time to file the transcript under subsection (c).”

          While parties are always presumed to be on notice of the law, rarely do we see a case

where clear precedent can be found within the parties’ own case history. In Griggs I, 845 A.2d

                                                 -6-
at 1010, we held that “[a]lthough it is within a [s]uperior [c]ourt justice’s discretion to enlarge

the record, we conclude that * * * the * * * justice erred in allowing the additions by failing to

determine, as a preliminary matter, whether petitioners had filed enough of the record from the

Probate Court to perfect the appeal.”

        Each appellant filed her claim and reasons for the appeal in the Superior Court, yet failed

to file any part of the record and instead moved for an extension of time to file the record. In

Griggs I, 845 A.2d at 1010, we foresaw just such a situation and addressed it, saying “[s]ection

33-23-1(b) should not be interpreted as a loophole allowing inattentive parties to perfect the

appeal by initially supplying the court with a smattering of documents, then supplementing the

record later in the proceedings.” We went on to state that “[o]nly after a substantial portion of

the relevant documents have been filed will the appeal be perfected, and a motion justice then

can consider whether any additions or corrections are needed.” Griggs I, 845 A.2d at 1010.

Here, appellants failed to file a substantial portion of the record. The trial justice then correctly

held that § 33-23-1(c) applied only to transcripts and that he did not have the authority to extend

the deadline to file the record.

        We discern no error in the trial justice’s dismissal of the appellants’ appeals. Although

we harbor considerable concerns about the authority of the Probate Court to continue to preside

over a guardianship proceeding for a long-dead ward, as well as the magnitude of the sanctions

imposed without the benefit of a jury trial, we are unable to conduct any meaningful review due

to the lack of a record before us. 6 Nor can we address whether the Superior Court properly

issued the execution while this matter was on appeal, as that issue is not properly before us.




6
  We note, however, that the Probate Court judge said in his decision assessing the amount of
sanctions that appellants were given the opportunity to review and challenge the evidence
                                                -7-
                                                 IV

                                            Conclusion

       For the reasons stated herein, we affirm the judgments of the Superior Court. The record

of this case shall be returned to the Superior Court.




provided by the guardian relevant to attorneys’ fees and costs, but that they failed to object to
that evidence and waived their right to examine counsel for the guardian under oath.
                                                -8-
                            RHODE ISLAND SUPREME COURT CLERK’S OFFICE

                                 Clerk’s Office Order/Opinion Cover Sheet




TITLE OF CASE:        In re Estate of Glenn E. Griggs.

                      Patricia Griggs v. David Heal, the Limited Guardian to the Late
                      Glenn E. Griggs.

                      In re Estate of Glenn E. Griggs.

CASE NO:              No. 2012-19-Appeal.
                      (KC 11-39)

                      No. 2012-20-Appeal.
                      (KP 11-49)

                      No. 2012-21-Appeal.
                      (KP 11-52)

COURT:                Supreme Court

DATE OPINION FILED: April 12, 2013

JUSTICES:             Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

WRITTEN BY:           Chief Justice Paul A. Suttell

SOURCE OF APPEAL:     Kent County Superior Court

JUDGE FROM LOWER COURT:

                      Associate Justice Daniel A. Procaccini

ATTORNEYS ON APPEAL:

                      For Appellants: Thomas M. Dickinson, Esq.

                      For Appellee David Heal: Lauren E. Jones, Esq.